Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Luminous body measurement apparatus and luminous body measurement method comprising a control unit to pivot a first and a second arm to hold an image pickup device in plural postures--.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a luminous body measurement apparatus and its method, among other features, comprising: a first arm configured to hold an image pickup device so as to obtain luminance data of the body placed at a reference position at leach image pickup position on a first circular trajectory that passes a measurement sphere centered on the reference position and that is perpendicular to a first axis and has the same diameter as the measurement sphere; a second arm to support the first arm configured to turn the first axis along a second circular trajectory that passes the measurement sphere; and a control unit to pivot the arms in a first posture in a range causing no interference with a holding portion to obtain luminance data of the body at a plurality of the image pickup positions in a first region of the measurement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Kubota et al disclose an apparatus for measuring viewing angle characteristic of luminance and positional characteristic of a radiant object under measurement comprising plural moveable mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878